         Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 1 of 8




Rene L. Valladares
Federal Public Defender
District of Nevada

Lori C. Teicher
First Assistant
                                                                        411 E. Bonneville Ave.
David Anthony                                                                      Suite #250
Assistant Federal Public Defender                                        Las Vegas, NV 89101
                                                                            Tel: 702-388-6577
Brad D. Levenson
Assistant Federal Public Defender



                                         May 19, 2021
The Honorable Richard F. Boulware II
United States District Court Judge
United States Courthouse
333 S. Las Vegas Blvd.
Las Vegas, Nevada 89101

          Re:     Floyd v. Daniels
                  Case No: 3:21-cv-00176-RFB-CLB


To the Honorable Judge Richard F. Boulware II:
       Pursuant to this Court’s minute order dated May 12, 2021 (ECF No. 63), the
parties held a meeting via Zoom on May 18, 2021 and agreed to some of the contents
of this letter. However, the letter also includes the parties’ disagreements that the
Court will need to resolve. David Anthony and Brad Levenson participated for
Plaintiff Zane Michael Floyd; Randall Gilmer participated for Defendant Nevada
Department of Corrections (NDOC); and Crane Pomerantz appeared for Defendant
Dr. Ihsan Azzam.
      As noted previously by counsel for Mr. Floyd, there may need to be
modifications to this list of proposed discovery based upon NDOC’s execution
protocol which has still not been disclosed.
       Plaintiff’ intends to submit interrogatories, request for production, and
request for admission, for each of the subjects below. To the extent that an
individual is listed twice for a deposition, there is no intention to have multiple
depositions. Plaintiff has merely separated the requests for depositions by subject
matter as ordered by the Court.




                                           1
         Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 2 of 8




    I.      Discovery as to alternative methods of execution 1

         A. Firing Squad

               Rule 45 subpoenas
                     Utah Department of Corrections
                     South Carolina Department of Corrections
                     Mississippi Department of Corrections
                     Oklahoma Department of Corrections
               Depositions
                     Utah Department of Corrections representative most
                     knowledgeable regarding firing squad execution of Ronnie Lee
                     Gardner (Rule 30(b)(6))


         Defendant’s position:
      NDOC Defendants and Dr. Azzam’s Position: Defendants do not
object generally to Plaintiff’s right to subpoena information from other
jurisdictions but reserves the right to make limited objections as
necessary or appropriate once served.
      As to the 30(b)(6) deposition of Utah (or others), it is the position of
Defendants that the deposition is irrelevant, not likely to lead to
discoverable information, and not proportional to the needs of the case as
Nevada law does not permit execution by firing squad and NDOC
specifically stipulates that firing squad cannot and will not be used.
      Defendants believe Plaintiff’s reliance on Bucklew v. Precythe, 139 S.
Ct. 1112 (2019) is overbroad as Bucklew still requires the alternative
method of execution “not just be theoretically ‘feasible’” but also “‘readily
implemented.’” Id. at 1130. Given Nevada’s current state law is limited
solely to lethal injection and meets on a part time basis once every two
years, it is Defendant’s position that firing squad is clearly not a method of
execution that can be “readily implemented.” Id. (citing McGehee v.


1   Plaintiff proffered two alternative methods of execution based upon the last
execution protocol proffered by NDOC in 2018: (1) firing squad; and (2) a two-drug
protocol using a barbiturate as the second drug. See ECF No. 2 at 47-53. Since the
filing of the initial complaint, NDOC has announced it will develop a new lethal
injection protocol for Mr. Floyd’s execution. Because of that, Floyd might proffer
different alternatives once the new protocol is finalized and released.
                                          2
     Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 3 of 8




Hutchinson, 854 F.3d 488, 493 (8th Cir. 2017); Arthur v. Comm., Ala. Dept. of
Corrections 840 F.3d. 1268, 1300). Defendants look forward to full briefing
on this issue.
      Plaintiff’s position:
      Plaintiff’s position: Defendants do not have standing to object to the
issuance of a subpoena on a third party. As to the deposition, the United
States Supreme Court held in Bucklew v. Precythe, 139 S. Ct. 1112 (2019),
that a plaintiff is not limited to the alternatives provided by state law. Id.
at 1128-29 (“An inmate seeking to identify an alternative method of
execution is not limited to choosing among those presently authorized by a
particular State’s law.”). And even if Defendants were correct, that would
validate the arguments made to the Court in Plaintiff’s FRCP 60(b) motion
in Floyd v. Gittere, Case No. 2:06-cv-00471-RFB. ECF No. 183.


      B. Access to pentobarbital/barbiturate medication

            Rule 45 subpoenas

                  Federal Bureau of Prisons
                  Arizona Department of Corrections
                  Texas Department of Criminal Justice
                  Idaho Department of Corrections
                  Missouri Department of Corrections
                  South Dakota Department of Corrections


   Defendant’s position:
   Defendants do not object generally to Plaintiff’s right to subpoena
information from other jurisdictions, but reserve the right to make limited
objections as necessary or appropriate once served.




                                       3
        Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 4 of 8




  II.      Efforts to obtain drugs/suitability of drugs

           Depositions

              Charles Daniels: Director NDOC
              Dr. Ishan Azzam, Chief Medical Officer
              Linda Fox, Pharmacy Director NDOC
              Lisa Sherych: Administrator, Department of Health and Human
              Services
              Richard Whitley: Director, Department of Health and Human Services


        Defendant’s position:
      Defendants have no objections to the depositions of the three named
parties, Director Charles Daniels, Chief Pharmacist Linda Fox and Chief
Medical Officer (CMO) Dr. Azzam.
      As it relates to the depositions of non-parties, Lisa Sherych and
Richard Whitley, Defendants take no position at this time, but reserve the
right to object as necessary on a case by case basis as issues are further
developed and considered.


           Rule 45 Subpoena
              Nevada Board of Pharmacy


        Defendant’s position:
      Defendants do not object generally to Plaintiff’s right to subpoena
information from other entities, but reserve the right to make limited
objections as necessary or appropriate once served.


  III.     Discovery on intended protocol

           Materials related to finalized protocol

           Materials related to prior 2018 Dozier protocol

           Prior evaluations of Floyd and Dozier protocols


                                            4
     Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 5 of 8




           Possession of drugs for lethal injection

           Materials related to individuals consulted and documentation reviewed
           regarding Floyd and Dozier protocols


        Defendant’s position:
      Defendants understand Plaintiff’s intention to seek discovery of the
above subjects. Defendants reserve the right to object on a case by case
basis, including applicable privileges such as (but not limited to)
deliberative process privilege, attorney-client privilege, and work product.
Plaintiff may seek discovery into the above categories, subject to these
objections as needed on a case-by-case basis. As it relates to
proportionality and relevance, Defendants specifically reserve the right
and place Plaintiff on notice that they believe information pertaining to
the Dozier Protocol is not relevant nor discoverable as it is not
proportional to the needs of the case nor likely to lead to relevant
information.
        Plaintiff’s position:
     Plaintiffs rely on the arguments previously made to the Court that
the Dozier protocol and Dr. Azzam’s recommendation with respect to that
protocol is relevant to the extent that it overlaps with the protocol that
NDOC intends to use in Plaintiff’s execution.


  IV.      Discovery on drugs
           A. Mixing and preparation
           Depositions
              Drug administrator(s)

              Director Daniels

              Pharmacy Director Linda Fox


        Defendant’s position:
     NDOC Defendants do not object to the depositions of Director
Daniels or Chief Pharmacist Fox.
      NDOC Defendants object to taking the deposition of the drug
administrator(s) as well as any disclosure of the drug administrator(s)
identity. Defendants are willing to provide anonymous information
regarding training and skills of this individual(s) and other information
Plaintiff may seek subject to a protective order and further discussions.

                                            5
        Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 6 of 8




     Dr. Azzam takes no position with regard to these depositions at this
juncture, but reserves the right to object on a case by case basis.
        Plaintiff’s position:
     Depositions of the drug administrators can be conducted
anonymously. This is the process used in other jurisdictions that have
permitted depositions of individuals involved in the execution.


           B. Transportation and storage
           Rule 45
              Manufacturer labels


        Defendant’s position:
      Defendants do not object generally to Plaintiff’s right to subpoena
information from other entities, but reserve the right to make limited
objections as necessary or appropriate once served.
      Defendants do reiterate its general objection to manufacturers
identities being disclosed publicly.
        Plaintiff’s position:
     Plaintiff reiterates his position that the manufacturer labeling
information regarding dosage, drug interactions, storage, and
transportation of the drugs to be used in the execution are relevant and
necessary information to obtain in discovery.

           Deposition
              Linda Fox
        Defendant’s position:

Defendant NDOC has no objection to Plaintiff deposing Linda Fox.

Defendant Dr. Azzam takes no position on the deposition of Linda Fox at
this juncture, but reserves the right to object on a case by case basis.


   V.      Discovery on training
           Subject matter
           Presence of attending physician

                                             6
     Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 7 of 8




        Drug/administrators/execution team members
        Assessment of unawareness
        Verbal stimulus check
        Medical grade pinch
        Mixing/storage/transportation of drugs
        Setting IV lines


        Depositions
           Attending physician
           Medical services personnel/medical personnel
           Drug administrator(s)
           Director Daniels
           Warden Gittere
           Dr. Azzam
           Linda Fox
           EMT/IV Team
           Coroner for White Pine County
           Designated Deputy Director

     Defendant’s position:
      Defendants have no objections to the depositions of the named
parties, Director Charles Daniels, Chief Pharmacist Linda Fox, CMO Dr.
Azzam, Warden Gittere, or a Designated Deputy Director.
      As it relates to the depositions of non-parties, or other potential
employees of NDOC or the State, Defendants object to the deposition of the
drug administrator(s), EMT/IV Team, medical services personnel/medical
personnel, attending physician as well as any disclosure of the any of these
individuals identities. Defendants are willing to provide anonymous
information regarding training and skills of these individual(s) and other
information Plaintiff may seek subject to a protective order and further
discussions.
     Defendant NDOC take no position regarding the deposition of the
Coroner for White Pine County at this time.



                                        7
     Case 3:21-cv-00176-RFB-CLB Document 76 Filed 05/19/21 Page 8 of 8




      Defendant Dr. Azzam takes no position on the deposition of the non-
party witnesses, including the White Pine Coroner at this juncture, but
reserves the right to object on a case by case basis.
      Defendants also reserve the right to object to depositions that exceed
ten per party.
         Plaintiff’s position:
      As stated above, Plaintiff believes depositions of individuals involved
in the execution can be conducted anonymously and in a manner that does
not result in the disclosure of the identities of those individuals.


   VI.      Facility Discovery
               Site inspection Ely State Prison
               Kittrell Garlock and Associates (Designer of execution chamber) – Rule
               30(b)(6) deposition
               Maintenance of the execution chamber – Rule 30(b)(6) deposition
         Defendant’s position:
      Dr. Azzam takes no position as to these issues at this juncture, but
reserves the right to object on a case by case basis.
         NDOC Defendants do not object to a site inspection.
      NDOC Defendants reserve the right to object to the Rule 30(b)(6)
depositions on proportionality and relevance grounds on a case by case
basis. NDOC Defendants also object to the extent the taking of these
depositions would result in Plaintiff seeking to depose more than ten
individuals.
         Plaintiff’s position:
       Plaintiff’s position: the depositions plaintiff seeks with respect to the
facility are important because the execution room at Ely State Prison has
never been used in an execution before which makes this discovery
particularly important.
                                         Sincerely,

                                         /s/ David Anthony
                                        Assistant Federal Public Defender
                                         /s/ Brad D. Levenson
                                        Assistant Federal Public Defender

                                           8
